OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                         AUSTIN


GtmAlm c. MANN
 -.-
                                                     t&arch20, 1939



             countyhaltor
             zarrison county
             Xerahall, Tsxes
             near sir:




   a... .
    xr .   Chas. ii.Sartin, i.kroh
                                 20, 193Q,Fag8 2
.

    institution to whlci~he he8 been oommitted.
              This Department hes preriosly held in a mm-
    her of opinions with wklch we entirely oonaur, that the
    statutes do not provide or allow any rees or compensaffon
    to officers for their servioes in juvenile cases tried
    axiddisposed of in the oounty court.
              You are mmpootfully  advised that it 18 the
    opinion of thie Dapertaentthat  the  aounty awumt lealy
    pay a constable a isa or a iae to any other offiaerior
    lr r lo ea r ender ed
                        ia juvo nlle
                                   a a na .

                Trustingthat the above uumm8    your inqdry,
    woalw
                                      Vary   truly your6
                                  ATTOlUUEYGEREBALOFTXA8




    ~Alr:Aw
    APPROVELk